Exhibit 99.1 Press Release Release date: August 11, 2016 Communications Sales & Leasing, Inc. Reports 2016 Second Quarter Financial Results · Revenues of $188.6 million for the quarter · Net loss of $0.02 per diluted common share · AFFO per diluted common share of $0.66 for the quarter · Closed acquisition of PEG Bandwidth · Announced expected acquisition of Tower Cloud · Completed disposition of Windstream’s retained stake LITTLE ROCK, Ark., August 11, 2016 (GLOBE NEWSWIRE) Communications Sales & Leasing, Inc. ("CS&L" or the “Company”) (Nasdaq: CSAL) today announced its financial results for the second quarter of 2016. SECOND QUARTER RESULTS Revenues for the second quarter of 2016 were $188.6 million.Net loss and Adjusted EBITDA was $1.5 million and $171.6 million, respectively.PEG Bandwidth (“PEG”) contributed $13.8 million of revenues and $5.5 million of Adjusted EBITDA from its acquisition date of May 2, 2016 to June 30, 2016.Net loss attributable to common shares was $2.9 million, or ($0.02) per diluted share, for the period.Adjusted Funds From Operations (“AFFO”) attributable to common shares was $99.6 million, or $0.66 per diluted common share.Normalized FFO (“NFFO”) attributable to common shares, which excludes transaction related costs, was $95.7 million, or $0.63 per diluted common share.
